                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE: Thomas Doyle &                                 CASE NO: 15-16646
       Nina Doyle

               Debtor(s)                              CHAPTER 13

                                                      JUDGE ARTHUR I. HARRIS


      DEBTORS’ MOTION TO INCUR DEBT TO PURCHASE MOTOR VEHICLE



        NOW COME THE DEBTORS, and move this court for an order, pursuant to Amended

Administrative Order 98-1, authorizing debtor to incur of debt to purchase a 2017 Dodge Journey.

               1.     The purchase will be financed in the approximate amount of $16,398.11

        with an interest rate of 17.25%, monthly payments of $370.00, Financing is being

        provided by Tidewater Finance Co..

               2.     The reason for the proposed purchase is that debtors currently own a 2003

        Ford Windstar which is no longer running and repairs are too costly. Replacement of this

        vehicle is a prudent use of debtors’ resources and is essential to their ability continue

        employment for the benefit of their creditors.

               3.     Debtors have sufficient income to meet this monthly obligation.

               4.     Debtors will pay the initial cash deposit of $1,500.00.




 15-16646-aih       Doc 55    FILED 04/18/19       ENTERED 04/18/19 14:58:57            Page 1 of 3
                 5.     Debtors have no relationship with Tidewater Finance Co.

                 6.     Debtors attach a copy of the Retail Buyers Order and proposed Retail

       Installment Sale Contract. Although the order states it can be for a similar vehicle,

       debtors have the described vehicle in their possession.

      WHEREFORE, the Debtor prays this Court permit them to incur debt to purchase a 2017

Dodge Journey.




                                                     Respectfully submitted,

                                                     BALENA LAW FIRM LLC

      April 18, 2019                                 /s/ William J. Balena
      _________________________                      _______________________________
      Date                                           William J. Balena, Member (0019641)
                                                     Attorney for Debtors
                                                     30400 Detroit Road, #106
                                                     Westlake, OH 44145
                                                     (440) 365-2000
                                                     (866) 936-6113 – Fax
                                                     Docket@ohbksource.com




 15-16646-aih         Doc 55   FILED 04/18/19     ENTERED 04/18/19 14:58:57           Page 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: Thomas Doyle &                                CASE NO: 15-16646
       Nina Doyle


                Debtor(s)                            CHAPTER 13

                                                     JUDGE ARTHUR I. HARRIS

                                       CERTIFICATION

        The undersigned attorney for Debtor, hereby certifies that on the April 18, 2019, a copy of

the Motion to Incur Debt was forwarded via regular U.S. Mail and/or ECF to the following parties

of interest:


Lauren Helbling, Chapter 13 Trustee, Via ECF at ch13trustee@ch13cleve.com

Thomas and Nina Doyle, 6157 Mills Creek Lane, North Ridgeville, OH 44039.



                                                     Respectfully submitted,

                                                     /s/ William J. Balena
                                                     ______________________________
                                                     William J. Balena (0019641)
                                                     Attorney for Debtors




 15-16646-aih      Doc 55     FILED 04/18/19      ENTERED 04/18/19 14:58:57           Page 3 of 3
